Citation Nr: 1023232	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  00-20 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, friend




INTRODUCTION

The Veteran served on active duty from November 1974 to 
February 1975.

This matter initially came to the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Denver, Colorado, that declined to 
reopen the Veteran's previously denied claim for service 
connection for an acquired psychiatric disorder. 

The Veteran and a friend of his testified before the 
undersigned Veterans Law Judge at a June 2002 hearing that 
was held at the RO.

In a June 2002 decision, the Board reopened the Veteran's 
claim but denied it on the merits.  The Veteran appealed the 
Board decision to the Court of Appeals for Veteran's Claims 
(Court).  In September 2003, the Court granted a Joint Motion 
for Remand premised upon deficiencies in providing the notice 
required by the Veterans Claims Assistance Act of 2000 
(VCAA).  In March 2005, the Board remanded the claim to the 
RO in accordance with the Court's instructions.  After the RO 
again denied the Veteran's claim it was returned to the 
Board.  In November 2005 the Board again denied the Veteran's 
claim.  

The Veteran appealed this decision to the Court.  In a March 
2008 Memorandum Decision, the Court affirmed the Board's 
decision with respect to its conclusion that the Veteran's 
psychiatric disorder preexisted his service.  However, the 
Court determined that the opinions of record addressing 
aggravation were based on faulty factual premises and 
resultantly vacated and remanded the portion of the decision 
that contained a determination that the Veteran's psychiatric 
disorder was not aggravated by service.  In October 2008 the 
Board remanded that portion of the Veteran's claim to the RO 
for further development and readjudication in accordance with 
the Court's order.  In July 2009, the RO again denied the 
Veteran's claim.  It has now been returned to the Board for 
appellate disposition.

In part the last remand was to obtain a medical opinion.  The 
opinion obtained was not deemed adequate and the Board sent 
the matter out for a specialist opinion.  That opinion is on 
file and essentially forms the basis of the underlying 
decision set out below.


FINDING OF FACT

Recent medical evidence is to the effect that it is not shown 
by clear and unmistakable evidence that the Veteran's 
psychiatric disorder, most recently diagnosed as bipolar 
disorder, was not aggravated beyond its normal progression by 
the Veteran's military service. 


CONCLUSION OF LAW

The criteria for service connection for bipolar disorder were 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Board considered the statutes and regulations pertaining 
to the VA's statutory duties to provide various notices to 
the Veteran and to assist the Veteran with the development of 
facts pertinent to his claim.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.  
Insofar as the Veteran is granted service connection herein, 
there is no need to discuss whether the provisions of the 
Veteran's Claims and Assistance Act (VCAA) have been fully 
satisfied with respect to this claim.  Assuming any VCAA 
error occurred, such error was harmless since this decision 
grants the benefit sought in full.  



II.  Service Connection

The Veteran contends that his psychiatric disorder was 
incurred in, or caused or aggravated by, his military 
service.  Although previous decisions in this case 
established that the Veteran's psychiatric disorder, although 
not noted at his entry into service, clearly and unmistakably 
predated his military service, the question of whether it was 
aggravated beyond its normal progression remained.  It is 
that issue that is now before the Board.

Service connection may be granted for a disability resulting 
from disease or injury that was incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge if all of the evidence 
establishes that the disease was incurred in, or caused or 
aggravated by, service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

When determining service connection, a presumption of 
soundness applies.  38 C.F.R. § 3.304(b).  Pursuant to such 
presumption, a Veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted. Id.

The Veteran's psychiatric disorder was not noted at his entry 
into service.

After this case was remanded in October 2008, the RO sought a 
medical opinion as to whether the Veteran's psychiatric 
disorder was aggravated beyond its natural progression by his 
service.  However, the examiner did not address aggravation 
in his report, instead concluding that the Veteran's 
psychiatric disorder onset during his service since there 
were no treatment records for the period prior to the 
Veteran's service.  Insofar as this opinion did not address 
aggravation, the Board requested a medical opinion from a 
psychiatrist as to whether the Veteran's psychiatric disorder 
was aggravated beyond its natural progression by his military 
service.  A response was received in March 2010.  

The reviewer indicated that the Veteran's most recent 
diagnosis was bipolar disorder.  The examiner noted that, 
while bipolar disorder has a variable course, it was 
plausible that the stress of basic training precipitated the 
Veteran's first manic or psychotic episode.  He concluded 
that the psychotic episode that the Veteran experienced in 
service led to his present functional disability.  He noted 
that the episode prior to service apparently did not cause 
functional disability and did not require outpatient 
medication or follow up treatment.  He concluded that, while 
it was difficult to predict cause and effect in bipolar 
disorder because of its variable course, in this case the 
psychotic episode that occurred during the Veteran's service 
led to functional disability and the need for long term 
treatment with medication.  

Given this opinion, the Board cannot conclude clearly and 
unmistakably that the Veteran's psychiatric disorder, most 
recently diagnosed as bipolar disorder, was not aggravated by 
his military service. 


ORDER

Service connection for an acquired psychiatric disorder, most 
recently diagnosed as a bipolar disorder, is granted.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


